Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (European Patent Application No. EP 1830348 A1).

            Regarding claim 1, with respect to Figures 1-62, Buck teaches a noise cancellation system for a vehicle (abstract) comprising: 
            a first microphone array (paragraphs 8, 22, 59), located in a cabin of the vehicle (paragraph 16), configured to detect near-end speech from a near-end participant of a communications exchange and to generate a near-end speech signal indicative of the near-end speech  (fig.1; paragraphs 9, 11, 16, 59); 
            a second microphone array  (paragraphs 8, 22, 59), located in the cabin  (paragraph 16), configured to detect noise present in the cabin of the vehicle and generate a noise signal indicative of the noise  (fig.1; paragraphs 9, 11, 16, 59); 
            a control means [i.e., digital signal processor] (paragraphs 18-21, 44, 47, 85) configured to:

            suppress noise in the near-end speech signal based on the noise signal (fig.1; paragraphs 9, 22, 55, 63-65); and 
            generate a noise-suppressed, near-end speech signal  (fig.1; paragraphs 9, 22, 55, 63-65).
 
            Regarding claims 2 and 15, Buck teaches wherein the digital signal processor is further configured to receive an infotainment audio signal indicative of audio to be reproduced by a speaker in the cabin of the vehicle and to suppress noise in the near-end speech signal based on the noise signal and the infotainment audio signal (fig.1; paragraphs 16, 54, 55, 63-65).

             Claim 14 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Buck teaches a first beamformer configured to receive first audio signals from a first microphone array and to generate a near-end speech signal, the first audio signals being indicative of near-end speech from a near-end participant of a communications exchange  (fig.1; paragraphs 16, 23, 24, 33-35, 46, 47, 53, 62, 66, 85, 86);
             a second beamformer configured to receive second audio signals from a second microphone array and to generate a noise signal, the second audio signals being indicative of noise present in a cabin of the vehicle (fig.1; paragraphs 16, 23, 24, 33-35, 46, 47, 53, 62, 66, 85, 86).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-13 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (European Patent Application No. EP 1830348 A1) in view of Chen (U.S. Pub. No. 2006/0147063).  

           However, Buck does not specifically teach that the participant is a far-end participant. Chen teaches that the participant is a far-end participant (abstract; paragraph 10). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Buck to incorporate the feature of the participant is being a far-end participant in Buck’s invention as taught by Chen. The motivation for the modification is to do so in order to provide proper information about the noise when the far-end participant is communicating. 

            Regarding claim 4, Buck teaches wherein the control means [i.e., digital signal processor] is integrated into the hands-free system [i.e., telecommunications system] (paragraphs 2, 18-21) (Note; in paragraph 18, Buck teaches that the hands-free system [i.e., telecommunications system] comprise a control means [i.e., digital signal processor], the control means is integrated into the hands-free system [i.e., telecommunications system].).

             Regarding claim 5, Buck further in view of Chen does not specifically teach wherein the digital signal processor is a separate component from the telecommunications system. Examiner takes an official notice that wherein the digital signal processor is a separate component from the telecommunications system is matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Buck in view of Chen to incorporate the feature of the digital signal processor is being a separate component from the 

             Regarding claims 6, 11, 17, 19, Buck teaches the digital signal processor being further configured to process the near-end speech signal based in part on the incoming telecommunications signal (fig.1; paragraphs 2, 6, 9, 11, 16, 18-21, 54, 55, 63-65). 
            However, Buck does not specifically teach wherein the telecommunications system is configured to generate an incoming telecommunications signal indicative of far-end speech received from the far-end participant of the communications exchange. Chen teaches wherein the telecommunications system is configured to generate an incoming telecommunications signal indicative of far-end speech received from the far-end participant of the communications exchange (abstract; paragraphs 10, 11, 13). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Buck to incorporate the feature of wherein the telecommunications system is configured to generate an incoming telecommunications signal indicative of far-end speech received from the far-end participant of the communications exchange in Buck’s invention as taught by Chen. The motivation for the modification is to do so in order to reduce the effect of acoustic echo when the far-end participant is communicating. 

Regarding claims 7, 12, Buck teaches wherein the near-end speech signal undergoes echo cancellation based in part on the incoming telecommunications signal (fig.1; paragraphs 9, 11, 16, 18-21, 54, 55, 63-65).



Claim 9 is rejected for the same reasons as discussed above with respect to claims 1 and 3. 
Claim 10 is rejected for the same reasons as discussed above with respect to claim 2.

            Regarding claim 16, Buck does not specifically teach wherein the noise-suppressed, near-end speech signal is converted to an outgoing telecommunications signal for communicating to a far-end participant of the communications exchange by a telecommunications system. Chen teaches wherein the noise-suppressed, near-end speech signal is converted to an outgoing telecommunications signal for communicating to a far-end participant of the communications exchange by a telecommunications system (fig.28; paragraphs 174-176). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Buck to incorporate the feature of wherein the noise-suppressed, near-end speech signal is converted to an outgoing telecommunications signal for communicating to a far-end participant of the communications exchange by a telecommunications system in Buck’s invention as taught by Chen. The motivation for the modification is to do so in order to provide proper information about which participant among the near-end and the far-end participants is talking. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/                                                                                                                                                                                                    MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
June 19, 2021